In a coram nobis proceeding, defendant appeals from *710an order of the Supreme Court, Queens County, dated April 29, 1963, which denied without a hearing his application to vacate a judgment of the former County Court of Queens County, rendered January 20, 1960 on his plea of guilty, convicting him of attempted assault in the second degree, and sentencing him as a prior felony offender to a term of 2% to 5 years, to be served consecutively to two prior sentences he was then serving. Order affirmed. Defendant had sought the same relief on a prior coram nobis application. After a hearing, such prior application was denied; and upon appeal to this court the order of denial was affirmed (People v. Bagley, 18 A D 2d 811; application for lv. to app. to Court of Appeals den. by Fuld, J.). In our opinion, the basis for the present application and the basis for the prior application are in all respects identical. Hence, the present application was properly denied (People v. Hobbs, 14 A D 2d 926). Beldoek, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.